Citation Nr: 1548787	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran is legally entitled to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was scheduled for a Travel Board Hearing on July 21, 2014.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

The Veteran's qualifying active service is during peacetime.  He does not have active military service during wartime.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.



Analysis

The Veteran seeks entitlement to nonservice-connected pension benefits. 

VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521.

There are various forms of nonservice-connected pension benefits to include service pension (hereinafter "the old service pension"), section 306 pension, and improved pension.  See 38 C.F.R. § 3.3. 

Under the old service pension, monthly benefits were paid to veterans who served during the Spanish-American War and met the eligibility requirements pursuant to 38 C.F.R. § 3.3(a)(1). 

A section 306 pension is a monthly pension payable by VA because of nonservice-connected disability or age.  Basic entitlement exists if a veteran served for 90 days or more in a period of war or for an aggregate of 90 days or more in separate periods of service during the same or during different war periods; or, served continuously for a period of 90 consecutive days or more and such period began or ended during a period of war; or, was discharged or released from such wartime service before having served 90 days for a disability adjudged service-connected; and is permanently and totally disabled from a nonservice-connected disability not due to the veteran's willful misconduct or vicious habits, or by reason of having attained the age of 65 years or by reason of having become unemployable after age 65; and is in receipt section 306 pension benefits or has an application for pension pending on December 31, 1978, or meets the age or disability requirements for such pension on December 31, 1978, and files a claim within 1 year of that date and also within 1 year after meeting the age or disability requirements; and, meets the income and net worth requirements and all other provisions of title 38, United States Code, in effect on December 31, 1978, applicable to section 306 pension.  See 38 C.F.R. § 3.3(a)(2).

Improved pension under Public Law 95-588 is another monthly benefit payable by VA to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if the veteran had qualifying wartime service as specified above; and meets the statutory net worth requirements; and is age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  See 38 C.F.R. § 3.3(a)(3) .

Periods of war are defined, as follows, in relevant part: the Korean conflict is defined by VA as the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

Given the aforementioned, the Veteran's claim for nonservice-connected pension benefits is evaluated under the improved pension program because he did not serve during the Spanish-American War, and did not file a claim for pension benefits prior to the enactment of the improved pension benefits program.  That is to say he did not have an application for pension pending on or prior to December 31, 1978.

Accordingly, the threshold issue to initially address in an improved pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue

As previously noted, the Veteran had qualifying active duty from October 1987 to July 1989.  This period of service does not fall within the previously defined periods of war.  As the Veteran has no qualifying wartime service, he does not meet the threshold eligibility requirement for an award of nonservice-connected pension, and the claim for eligibility entitlement to such benefit must be denied as without legal merit.



ORDER

The Veteran does not have qualifying service for nonservice-connected pension benefits. The appeal is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


